        Case 3:20-cv-00626-MEM Document 2 Filed 04/15/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

                                        :       CRIMINAL NO. 15-39
                                            CIVIL CASE NO. 3:20-CV-626
 v.
                                        :        (JUDGE MANNION)
CRYSTAL SERFASS,
                                        :
      Defendant
                                        :



                                   ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Crystal Serfass’s Motion for Immediate Release to

      Home Confinement, (Doc. 107), is construed as an emergency petition

      for writ of habeas corpus pursuant to 28 U.S.C. §2241.

  (2) The clerk of court is directed to docket Serfass’s Doc. 107 motion as

      a §2241 habeas petition and to assign it a separate civil number. Due

      to the immediate request for relief sought, the clerk of court is directed

      forgo the thirty-day administrative order requiring Serfass to pay the

      filing fee for a habeas petition, as that can be addressed in the proper

      jurisdictional court.
             Case 3:20-cv-00626-MEM Document 2 Filed 04/15/20 Page 2 of 2




    (3) The clerk of court is then directed to forthwith transfer Serfass’s

           habeas petition to the U.S. District Court for the District of Connecticut.

    (4) To the extent Serfass’s Doc. 107 motion could be alternatively

           construed as a motion for compassionate release, it is DISMISSED

           WITHOUT PREJUDICE for lack of jurisdiction since she has failed to

           comply with §3582(c)(1)(A)’s exhaustion requirement.



                                              s/ Malachy   E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: April 15, 2020
15-39-01




                                           -2-
